Citation Nr: 1816038	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel







INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from February 1961 to January 1965.  

This current matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2015 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The August 2015 rating decision denied entitlement to bilateral hearing loss and tinnitus.  In October 2015 the Veteran filed a claim to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Along with his claim, he submitted evidence of exposure to in-service acoustic trauma from B-52 engines and M1 Carbines, and testified that he had current ringing in his ears and diminished hearing.  The Veteran's claim was denied in part in August 2015 due because acoustic trauma was not shown in service and lack of a current diagnosis of a hearing loss disability.  The Board finds that the October 2015 submissions constitute new and material evidence such that the August 2015 decision did not become final.  A March 2017 rating decision granted entitlement to service-connection for tinnitus, and that issue is not on appeal.

The Board notes that the Veteran submitted additional relevant evidence subsequent to the March 2017 statement of the case (SOC).  As the Veteran's initial substantive appeal was received after February 2, 2013, the automatic waiver of initial RO consideration applies; therefore the Board may proceed with its adjudication.  See 38 C.F.R. § 20.1304 (c).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

Bilateral hearing loss did not have its onset during the Veteran's period of service, has not been shown to have manifested to a compensable degree within one year of separation, and is not otherwise etiologically related to his period of service.  

CONCLUSION OF LAW

The criteria for entitlement to service-connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Veteran did not receive VCAA notice with regard to his bilateral hearing loss claim.  Nevertheless, the Board finds that the Veteran received adequate notice of the elements necessary to substantiate his claim in an August 2015 notification letter following the first denial of his claim.  That letter explained the elements necessary to substantiate the claim, and what evidence was lacking.  The Veteran's claim was then readjudicated in February 2016.  Thus, the Board concludes the Veteran received adequate notice prior to readjudication of his claim in February 2016.  

In addition, the duty to assist has also been satisfied.  The record includes all the Veteran's STRs and the Veteran was provided a VA examination.  The Veteran did not have any VA treatment records.  The Veteran also submitted relevant private treatment records that addressed the elements necessary to substantiate his claim, and there is no indication of outstanding records.  The Veteran's representative has argued that the March 2017 VA examination is inadequate because the examiner converted a hearing whispered voice test upon entrance into ISO-ANSI units, which the representative argued could not be accomplished.  Review of the Veteran's entrance examination shows that in addition to a whispered voice test, audiometric findings were also recorded and accurately reported by the 2017 VA examiner.  The examiner also conducted an in-person interview of the Veteran and considered his lay testimony regarding exposure to hazardous noise in service, and the examiner's conclusions were based on review of the relevant evidence and included well-reasoned rationales.  Accordingly, the Board finds that the 2017 VA examination report is adequate.  38 C.F.R. § 3.159(c)(4).  In conclusion, VA's duties to notify and assist are satisfied and the Board will address the merits of the claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). A right to compensation for a present disability requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, is required. If chronicity in service is not established, a showing of continuity of symptoms after service may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran's February 1961 entrance examination showed he passed a whispered voice test and also included audiometric findings showing the Veteran's hearing acuity in puretone thresholds converted to ISO-ANSI units measured as follows:  

Hertz
500
1000
2000
3000
4000
Right ear
10
0
5
0
0
Left ear
20
5
5
5
-5

A December 1961 hearing conservation data sheet documented the Veteran's hearing acuity in puretone thresholds, and those results have been converted to the following ISO-ANSI units:  

Hertz
500
1000
2000
3000
4000
Right ear
10
5
0
0
-5
Left ear
10
5
0
0
-5

A January 1963 hearing conservation data sheet documented the Veteran did office work but was sometimes exposed to B-52s.  The Veteran's hearing acuity in puretone thresholds was reported in has been converted to the following ISO-ANSI units as follows:  

Hertz
500
1000
2000
3000
4000
Right ear
10
0
5
5
0
Left ear
10
0
5
0
0
The November 1964 separation examination reported the Veteran's hearing acuity converted to ISO-ANSI units as follows:

Hertz
500
1000
2000
3000
4000
Right ear
10
5
5
5
0
Left ear
10
5
5
10
0

In October 2015, the Veteran wrote that as an administrative specialist his main role was to carry orders to the flight line and was exposed to noise from B-52 bomber engines.  He reported he did not have hearing protection for the majority of his service.  He also reported that he was responsible for ensuring that all personnel were proficient with an M1 Carbine, so that he was frequently on the shooting range without hearing protection.  He reported current problems both with ringing in his ears and diminished hearing.  He wrote that it was not until he left the service that he noticed his hearing problems.  

The Veteran underwent a VA hearing loss and tinnitus examination in March 2017.  At that time the Veteran reported that he first noticed his tinnitus in service, but he did not report that he first noticed symptoms of hearing loss in service.  The Veteran's hearing acuity in puretone thresholds measured as follows:

Hertz
500
1000
2000
3000
4000
Average
Right ear
25
20
20
60
65
41
Left ear
30
25
25
65
65
45

His speech discrimination scores measured 96 percent bilaterally, and the examiner diagnosed bilateral sensorineural hearing loss.  The examiner then opined that the diagnosed bilateral hearing loss was not etiologically related to the Veteran's period of service.  The examiner explained that the STRs did not show that a standard threshold shift for either ear occurred in-service when comparing the Veteran's entrance and separation examinations, and that in service all hearing thresholds remained within normal limits.  The examiner also noted that following separation from service the Veteran worked on a General Motors assembly line for 24 years without hearing protection, and had used guns his entire life.  Although the Veteran was exposed to hazardous noise in service, the evidence did not show that it resulted in a permanent hearing threshold shift.  The examiner also stated that when evaluating the Veteran's current degree of hearing loss, the contributions for his civilian occupation and the normal aging process could not be ruled out.  The examiner also cited to a 2005 Institute of Medicine Study for the proposition that there was insufficient scientific evidence to determine whether delayed onset hearing loss could result from prior noise exposure.  

The Veteran submitted private treatment records from May 2017 confirming a diagnosis of severe to profound bilateral hearing loss, but the records did not attribute the Veteran's hearing loss to a specific cause.

In November 2017, the Veteran submitted a letter from a private hearing specialist who stated that the Veteran's bilateral hearing loss could possibly be contributed to his time in service.  An accompanying audiological evaluation report documented the Veteran had gradual decreased hearing in both ears that he especially noticed after separation from service.  

Based on the foregoing, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted on a presumptive or direct basis.  While the evidence shows the Veteran was exposed to hazardous noise in service and has a current diagnosis of bilateral hearing loss for VA purposes, a nexus has not been established.  The Veteran has not testified that he first noticed hearing loss in service.  Rather, his testimony is that he began to notice gradual hearing loss following separation.  There is no other medical evidence demonstrating that the Veteran's hearing loss symptoms first began in service and persisted thereafter.  Thus, a nexus based on continuity of symptoms is not established.  While he testified that he began to notice a gradual hearing loss after service, the Board does not find this testimony to be competent on the issue of whether bilateral hearing loss manifested to a compensable degree within one year of separation from service.  Generally, lay persons are competent to state what they personally experience, including symptoms of gradual hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, while the Veteran's reports are competent as to his symptoms, it is impossible to determine whether or not sensorineural hearing loss was manifested to a compensable degree based on them as pure tone thresholds and speech recognition scores are required to rate hearing loss.  38 C.F.R. §§ 4.85, 4.86.  There are no examinations or treatment records regarding hearing loss dated during the Veteran's first year after service.  There is no other competent evidence showing that hearing loss developed to a compensable degree within one year of separation.  Accordingly, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309, 3.385 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The most probative evidence of record also demonstrates that service connection for bilateral hearing loss is not warranted on a direct basis.  The Board does not find the November 2017 opinion to be probative as to whether the Veteran's hearing loss is due to his military service based on the speculative nature of the opinion, and the lack of review or analysis of his in-service treatment records.  Instead, the Board finds the opinion of the March 2017 VA examiner to be highly probative as it was based on a thorough review of the STRs and considered the Veteran's lay testimony as well as post service noise exposure.  In sum, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the claim must be denied.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


